DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a second support coupled to the shell to support the second end of the compressor body and coupled to the shell”.  The repetition of the limitation “coupled to the shell” renders the claim indefinite as it is not clear how the scope is limited thereby.  Specifically, it raises confusion as to whether the support of the second end is or is not a required limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-12, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,082,132 to Numoto et al. (Numoto hereinafter).
Regarding claim 1, Numoto teaches a linear compressor (200, Fig. 4), comprising: a shell (23) having a first (upper or right hand in Fig. 4) end and a second (lower or left hand in Fig. 4) end opposite to the first end, the first and second ends being opened; a first shell cover (not separately labeled) coupled to the shell to cover the first end; a second shell cover (not labeled) coupled to the shell to cover the second end; a compressor body (24)  provided in the shell to compress a refrigerant, the compressor body having a first end (upper or right hand in Fig. 4) and a second end (lower or left hand in Fig. 4) opposite to the first end; a first support (26) indirectly coupled to the first shell cover to support the first end of the compressor body, the first support being spaced apart from the shell (by brackets); and a second support (26) coupled to the shell to support the second end of the compressor body and coupled to the shell.
Regarding claim 2, Numoto teaches that the first support includes a first plate spring (26) including a first connection protrusion (plate between piston 28 and plate spring 26) illustrated in Fig. 4, not labeled) extending from a center toward the first shell cover, and the first shell cover includes a first support recess (facing spring 26) provided at a center and configured to receive the first connection protrusion.
Regarding claim 3, Numoto teaches that the first support further includes a buffer (32) provided between the first connection protrusion and the support recess to absorb a vibration transmitted from the first connection protrusion.
Regarding claim 11, Numoto teaches that the second support includes: a second plate spring (26); and a second connection protrusion (bolt illustrated in dotted lines in Fig. 4) extending from a center of the first plate spring toward the second shell cover.
Regarding claim 12, Numoto teaches a compression space (24) in which the refrigerant is compressed; a discharge cover (27) provided at the second end of the compressor body to define a discharge space (33) into which the compressed refrigerant is discharged; 93HI-1283.01 a cover protrusion (34) extending from a center of the discharge cover toward the second support; and an insertion portion (left end of 34) protruding from the cover protrusion toward the second support, wherein the second connection protrusion has a first side extending toward the second shell cover and a second side opposite the first side, the second side is formed with a recess (i.e. bolt hole), and the insertion portion is configured to be partially inserted into the recess of the second connection protrusion.
Regarding claim 14, Numoto teaches that a central axis of the compressor body is configured to penetrate the centers of the first and second plate springs (26).
Regarding claim 16, Numoto teaches a rear cover (32) provided at the first end of the compressor body and supported by the first support device (26), wherein the first plate spring is coupled to the compressor body and spaced apart from the rear cover, at least at its outer rim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numoto.
Regarding claim 4, Numoto teaches the limitations of claim 3 from which claim 4 depends, as discussed above.  Numoto does not explicitly teach an opening in the buffer (32).  However, Numoto does teach a fluid inlet (36).  One ordinary skill in the art would appreciate that this indicates that some element of the buffer or the mounting structure which may be considered part thereof has an opening therein in order to pass refrigerant to the explicitly taught intake.  Failing such, one of ordinary skill would have found it obvious to provide such an opening in order to provide the necessary fluid communication.
Regarding claim 13, Numoto teaches a connection protrusion in the form of a bolt (see Fig. 4, in dotted lines).  One of ordinary skill would appreciate that such a fastener would be threaded, that is, have at least one helically shaped protrusion thereon designed to engage a matching helical recess in the bolt hole.
Allowable Subject Matter
Claims 5-10, 15 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of a refrigerant passage formed through a connection protrusion in a support device of a linear compressor as in claim 5, of an outer rim of a plate spring coupled to a compressor body and an inner rim having a connection protrusion and a plurality of holes configured to be filled with resin as in claim 7, as well as of the first and second resonance springs and back cover of claim 17 are not shown or fairly suggested (that is, without impermissible hindsight) by the prior art of record in combination with the remaining limitations of those claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        29 September 2022